                             Case 3:19-cv-01428-MPS Document 8 Filed 10/10/19 Page 1 of 1

                                                        UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF CONNECTICUT


                                  450 Main Street                    141 Church Street                 915 Lafayette Boulevard
                                  Hartford, CT 06103                 New Haven, CT 06510               Bridgeport, CT 06604
                                  Phone: 860.240.3200                Phone: 203.773.2140               Phone: 203.579.5861
                                  Fax: 860.240.3211                  Fax: 203.773.2334                 Fax: 203.579.5867



                                  October 10, 2019
          Robin D. Tabora
                          Clerk


    Dinah Milton Kinney                                            NOTICE TO COUNSEL
            Chief Deputy Clerk


            Jane R. Bauer         IN RE: Clinton Nurseries, Inc.
           Operations Manager

                                  BANKRUPTCY FILE NUMBER: 17-31897
            Andrea Perce
    Human Resources Manager
                                  CIVIL DOCKET NUMBER: 3:19-cv-01428-MPS

    Christopher Newton
Information Technology Manager
                                  A record on appeal in the above-entitled matter was transmitted to the District Court by
                                  the U.S. Bankruptcy Court on October 10, 2019 and entered on the docket on October
          Melissa Ruocco
     Division Manager, Hartford   10, 2019 pursuant to Bankruptcy Rules.

            Bryan Blough          The appellant and appellee shall serve and file their briefs pursuant to Bankruptcy
   Division Manager, Bridgeport   Rule 8018.

                                  Thereafter, the matter will be scheduled for disposition by this court as soon as
                                  possible.


                                  ROBIN D. TABORA, CLERK




                                  By: /s/ N Fanelle     _
                                      Deputy Clerk
